                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

    BIOMIN AMERICA, INC.,

               Plaintiff,

               v.                                                       Case No. 2:20-cv-02109-HLT

    LESAFFRE YEAST CORPORATION,
    BRETT BELL, and ANNA CROCKETT,

               Defendants.


                                      MEMORANDUM AND ORDER

         Plaintiff Biomin America, Inc. (“Biomin”) brings this action against Defendant Lesaffre

Yeast Corporation (“Lesaffre”) and two former Biomin employees—Defendants Brett Bell and

Anna Crockett—who now work for Lesaffre. Doc. 1. Biomin also moves for a temporary

restraining order under Federal Rule of Civil Procedure 65. Doc. 8. Biomin’s motion seeks to

enforce the Non-Competition, Non-Solicitation, and Confidentiality covenants in the employment

agreements Bell and Crockett executed during their tenure at Biomin, which Biomin claims they

have breached. The motion is fully briefed.1 In moving for a TRO, Biomin seeks extraordinary

relief and thus bears the burden of clearly and unequivocally establishing the need for such relief.

Because the Court finds that Biomin has not met this burden on the current record, the Court denies

the motion for TRO.




1
     On March 18, 2020, the Court held a telephonic status conference with counsel for the parties to discuss
     administrative issues associated with Biomin’s motion for TRO, including logistical difficulties occasioned by
     the current pandemic. Given the unique difficulties posed at this time—such as the inability of out-of-state counsel
     and witnesses to travel to Kansas for a hearing—counsel agreed that an evidentiary hearing on the motion was
     neither feasible nor necessary. The Court thus resolves the motion on the papers and the evidence submitted by
     the parties.
I.         BACKGROUND

           A.     New Arguments and Evidence in Reply and Surreply

           Before reciting the pertinent facts and addressing the merits of the arguments, the Court

first addresses certain outstanding issues regarding Biomin’s reply and Defendants’ proposed

surreply. Following submission of Biomin’s reply, Defendants sought leave to file a surreply to

address two areas of new argument and evidence advanced in the reply. Doc. 28. The Court entered

an order granting the motion for leave with the caveat that it would decide later—at the time it

ruled on Biomin’s motion for TRO—whether to disregard any new information in the reply or

consider it and the surreply. Doc. 29; see also Beaird v. Seagate Tech., Inc., 145 F.3d 1159, 1164

(10th Cir. 1998) (noting that when new evidence or argument is included in a reply, a court may

either “permit[ ] a surreply” or “refrain[ ] from relying on any new material contained in the reply

brief”).

           The Court hereby exercises its discretion to permit Defendants’ surreply (Doc. 30) and thus

considers the new arguments and evidence presented in Biomin’s reply—and Defendants’

response to those new arguments in their surreply—in its resolution of the TRO motion. But,

although the Court considers these materials, the parties should not assume this will be the course

of the case going forward. The Court expects the moving party to include its arguments and

evidence in the opening motion. Late submissions and new facts and evidence offered in a reply

that were available at the time the initial motion was filed will likely not be considered in the

future.




                                                    2
        B.        Factual Summary2

        The following background is a high-level summary of the facts pertinent to Biomin’s

motion for TRO. More specific facts are incorporated into the Court’s analysis as necessary.

        1.        The Parties

        Biomin is an animal health and nutrition company based in Overland Park, Kansas. Doc. 1

¶¶ 6, 14. Biomin develops and delivers feed additives for livestock—including poultry, swine,

ruminants (particularly cattle), and aquaculture—and is considered a market leader in mycotoxin

risk management products and solutions as well as salmonella control products and solutions. Id.

at ¶¶ 14-15. Biomin’s products include: (1) Biofix®, a feed additive that counteracts secondary

metabolic products of molds present on almost all agricultural commodities; and (2) Poultry Star®,

which, among other things, promotes beneficial gut microbiota and reduces bacteria like

salmonella and E. coli in multiple species of poultry. Id. at ¶ 16.

        Lesaffre, meanwhile, is a Wisconsin-based manufacturer and seller of yeast products. Id.

at ¶ 8; Doc. 25-2 ¶ 13. Lesaffre supplies yeast to the baking industry (as an ingredient in products

like breads, rolls, and dough) and also operates a Phileo business unit that supplies yeast to the

agricultural industry to be used in feed additives for various animals. Doc. 25-2 ¶ 13. Biomin

alleges that two of Lesaffre’s yeast-based products, SafWall® and SafMannan®, directly compete

with Biofix® and Poultry Star®. Doc. 1 ¶ 18.

        Both Bell and Crockett—who are based in Georgia and North Carolina, respectively—are

former Biomin employees who are currently employed by Lesaffre. Id. at ¶¶ 9-10, 20, 22, 27, 29.

For more than five years, Bell was Sales Director of Biomin’s Ruminant and Poultry Divisions.




2
    The following facts are alleged in the verified complaint, the exhibits attached to the verified complaint, and the
    declarations and other evidence submitted in connection with this motion.




                                                          3
Id. at ¶ 20. In this position, Bell was responsible for and oversaw Biomin’s entire ruminant sales

team in every state of the United States, and, as of May 2018, also assumed responsibility of

Biomin’s nationwide poultry sales team. Id. at ¶ 21. Crockett, meanwhile, was a Key Account

Manager for Biomin’s Swine and Poultry Divisions, wherein she reported directly to Bell (until

his resignation) and was assigned Biomin’s “key” customer accounts, meeting with customers in

a total of 16 states (including Kansas) and Canada. Id. at ¶¶ 27-28.

        2.       The Employment Agreements

        In connection with their employment with Biomin, both Bell and Crockett signed Biomin’s

Proprietary Information, Confidentiality, Non-Solicitation, and Non-Competition Agreement

(collectively, the “Employment Agreements”), which governs certain contractual obligations with

Biomin. See Docs. 1-1, 1-2.

        As the title implies, the Employment Agreements impose several restrictive covenants.3

The Non-Competition provision states in pertinent part:

                 Non-Competition. I agree that I will not, for one (1) year following
                 the termination of my employment with the Company by either
                 party . . . engage or participate in any business that is in competition
                 in any manner whatsoever with the Company’s business, in any state
                 of the United States or in any other country in North America in
                 which the Company has solicited, bid for, contracted for, or
                 provided products or services to customers in excess of $25,000 at
                 any time within two (2) years preceding the termination date of my
                 employment; provided, however, that this restriction shall not be
                 deemed to prohibit my employment with a competing organization
                 in a capacity which is not, directly or indirectly, involved with or
                 supportive of the competing portion of such competitive
                 organization’s business, and I am employed by such competitive
                 company to perform services of a different type than the services I
                 performed on behalf of the Company.

3
    Based on the Court’s review, the pertinent provisions are nearly identical in both Employment Agreements—the
    only difference being that the Confidentiality provision in Bell’s Employment Agreement defines “trade secrets”
    under Missouri law and Crockett’s defines “trade secrets” under Texas law. See Doc. 1-1 at 1; Doc. 1-2 at 1. This
    distinction is irrelevant to the Court’s resolution of this motion. The Court also notes that Texas law appears to
    govern both Employment Agreements. See Doc. 1-1 at 4; Doc. 1-2 at 4.




                                                         4
Doc. 1-1 at 2; Doc. 1-2 at 2 (emphasis in originals). The Non-Solicitation provision, meanwhile,

provides:

               Non-Solicitation. I agree that I will not, for one (1) year following
               the termination by either party of my employment with the
               Company . . . do business with, solicit business from, or engage in
               business with, any person or entity which is or has been a customer
               of [the] Company during the term of my employment with the
               Company and with whom I dealt by reason of my employment with
               the Company, where such business is in competition with the
               business of [the] Company.

               I agree that I will not, during my employment and for one (1) year
               following the termination by either party of my employment with
               the Company . . . : (i) personally participate or be materially
               involved in any manner in the hiring or attempt to hire as an
               employee, or in any other capacity, any person who is at the time of
               such hiring an employee of the Company; (ii) otherwise, directly or
               indirectly, induce or attempt to induce any employee of the
               [C]ompany to leave the [C]ompany’s employ; (iii) engage in any
               activity that would cause any employee to violate any agreement
               with the Company, or (iv) otherwise interfere with the employment
               of any such employee.

Doc. 1-1 at 2; Doc. 1-2 at 2. Finally, the Confidentiality provision states:

               Confidentiality. At all times, either during my employment with the
               Company or following termination of such employment by either
               party for any reason, I agree to keep confidential, not to disclose,
               assign, transfer, convey, communicate, or make any use of any trade
               secrets . . . , confidential information, knowledge, or other
               information, directly or indirectly, except as required in the course
               of my activities on behalf of the Company or as specifically
               authorized by the Company.

               ...

               Confidential information includes, but is not limited to: information
               proprietary to the Company and not generally known, including . . .
               any subject matter pertaining to the business of the Company or any
               of its clients . . . Confidential information also includes any and all
               data and information relating to the business of Biomin® USA
               whether constituting a trade secret or not which is or has been
               disclosed to employee as a consequence of or through his




                                                  5
                 relationship with Biomin® USA, which has value to the [C]ompany
                 and is not generally known by competitors of the [C]ompany.

                 I agree that the nature of my employment will require the Company
                 to disclose to and grant me access to Confidential Information, and
                 I may also contribute to the development of Confidential
                 Information on behalf of the Company. I agree that disclosure of
                 Confidential Information to others would cause the Company
                 irreparable harm. I agree that I shall not disclose to any person or
                 utilize for my own benefit any trade secrets of the [C]ompany at any
                 time without the express written authorization of the [C]ompany.

Doc. 1-1 at 1; Doc. 1-2 at 1.

        3.       The Dispute

        On June 12, 2019, Bell notified Biomin’s president, Simon Walley, that he would be

leaving his employment with Biomin to accept a position as the North American Director of

Lesaffre’s Phileo division. Doc. 25-2 ¶ 3. Following a transitional period, Bell officially left

Biomin on July 5, 2019. Id. at ¶ 5. Approximately six months after Bell’s departure from Biomin,

Crockett followed suit, tendering her resignation on December 27, 2019. Doc. 25-3 ¶ 3. Crockett

subsequently reached out to Bell regarding the potential of joining him at Lesaffre. Id. at ¶ 4.

Lesaffre ultimately offered Crockett a position as a Regional Sales Manager with its Phileo

division, which Crockett accepted. Id. at ¶ 5. Crockett’s resignation from Biomin was effective

January 10, 2020. Doc. 1 ¶ 29. Although Crockett’s sales territory with Lesaffre is larger than the

one she held while employed by Biomin, it does overlap. Doc. 25-3 ¶ 5.

        After Crockett’s resignation, Biomin suspected Bell and Crockett were violating their

Employment Agreements. Following a round of cease-and-desist letters and other unsuccessful

negotiations between the parties and counsel, on March 6, 2020, Biomin filed this lawsuit against

Lesaffre, Bell, and Crockett.4 Doc. 1. Three days later, Biomin also filed the present TRO motion,


4
    The verified complaint asserts claims for: injunctive relief (Count I against Bell and Count II against Crockett);
    breach of contract (Count III against Bell and Count IV against Crockett); misappropriation of trade secrets



                                                          6
which seeks to enforce the Non-Competition, Non-Solicitation, and Confidentiality covenants in

the Employment Agreements. Doc. 8.

II.        STANDARD

           To obtain a temporary restraining order, the moving party must establish: (1) it is likely to

succeed on the merits; (2) it is likely to suffer irreparable harm in the absence of preliminary relief;

(3) the balance of equities tips in its favor; and (4) an injunction is in the public interest.5 See

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); Fish v. Kobach, 840 F.3d 710, 723

(10th Cir. 2016). Because this relief is an extraordinary remedy, it should be granted only when

the moving party clearly and unequivocally demonstrates its necessity. See Hill’s Pet Nutrition,

Inc. v. Nutro Prods., Inc., 258 F. Supp. 2d 1197, 1204-05 (D. Kan. 2003). “The issuance of a

[TRO] or other preliminary injunctive relief is within the sound discretion of the district court.”

Sac & Fox Nation of Mo. v. LaFaver, 905 F. Supp. 904, 906 (D. Kan. 1995).

III.       ANALYSIS

           Biomin asserts that Bell and Crockett—with Lesaffre’s assistance—are violating their

Employment Agreements, and, therefore, seeks a TRO to enjoin them from doing so. The Court

denies Biomin’s motion.

           Highly summarized, Biomin has not come forward with evidence supporting an entitlement

to the extraordinary relief that it requests. This is at least partially due to the overarching issue



       (Count V against all Defendants); tortious interference (Count VI against Lesaffre and Count IX against Bell);
       civil conspiracy (Count VII against all Defendants); and unfair competition (Count VIII against all Defendants).
       See Doc. 1.
5
      When the opposing party has been notified and a hearing held before the issuance of a TRO, the specific
      requirements of Rule 65(b) do not apply. See Sac & Fox Nation of Mo. v. LaFaver, 905 F. Supp. 904, 906-07
      (D. Kan. 1995). In such a case, courts follow the same procedure as a preliminary injunction motion. Id. at 907.
      Here, although—as explained in footnote 1 and at the agreement of the parties—no evidentiary hearing was held,
      Defendants were notified of the pending motion and had the opportunity to respond and present evidence.
      Therefore, the Court applies the preliminary injunction factors in resolving this motion (and, indeed, both parties
      cite those factors in their respective briefing).




                                                            7
that—although somewhat cured by the new evidence and arguments Biomin includes with its reply

(which, as discussed in Part I.A, above, the Court exercised its discretion to consider)—many of

the “facts” asserted in the verified complaint are not actually even facts, and, rather, are just

conclusory statements preceded by the qualifier “on information and belief.” See Doc. 1 ¶¶ 5, 22,

29, 38-41. Even though the evidentiary burden is relaxed at this stage, Biomin must do more than

substantiate its allegations with mere “information and belief,” especially given the nature of the

relief sought. See Marshall Durbin Farms, Inc. v. Nat’l Farmers Org., Inc., 446 F.2d 353, 357

(5th Cir. 1971) (noting that “the district courts have shown appropriate reluctance to issue

[preliminary injunctive relief] where the moving party substantiates his side of a factual dispute

on information and belief”).6

        Simply put, Biomin bears the burden, as the moving party, to clearly and unequivocally

demonstrate the necessity of the requested preliminary injunctive relief. Biomin has not met that

burden at this stage. Having addressed this threshold issue, the Court proceeds with its analysis of

the TRO factors.

        A.        Likelihood of Success on the Merits

        The gravamen of this action is Biomin’s allegation that Bell and Crockett have breached

the restrictive covenants in their Employment Agreements: the Non-Competition, Non-

Solicitation, and Confidentiality provisions. Each of Biomin’s claims is ultimately grounded in


6
    In its reply, Biomin cites API Americas Inc. v. Miller, 2017 WL 11487294 (D. Kan. 2017), to support its argument
    that “courts in this District have granted temporary restraining orders based on verified complaint allegations
    premised on ‘information and belief.’” See Doc. 26 at 11-12. But API is easily distinguishable from the
    circumstances presented here. In API, the plaintiff asserted in its verified complaint that, upon information and
    belief, its former employee had used its trade secrets “in breach of his non-disclosure covenants and for his own
    direct personal gain and benefit, and likely the direct or indirect gain and benefit of [the plaintiff’s] direct
    competitor.” 2017 WL 11487294 at *5. The court granted the request for TRO. Id. at *6. But a review of the
    complaint in that case reveals much more robust factual allegations than are present here; in particular, the plaintiff
    asserted, without qualification, that its former employee had emailed himself the plaintiff’s confidential and trade
    secret information and then taken that information to a direct competitor and used it to make a competing bid for
    one of the plaintiff’s largest customers. The facts alleged by Biomin here do not come close to that level.




                                                            8
this contention. In determining whether Biomin has demonstrated a likelihood of success (the first

factor in the TRO analysis), the Court therefore analyzes the merits of a claim for breach of each

of those three provisions. And, for the reasons discussed below, the Court concludes that Biomin

has not met its burden to present facts and evidence showing a likelihood that Crockett and Bell

breached any of the provisions.7

        1.       Non-Competition Provision

        The Court first addresses the allegations regarding breach of the Non-Competition

provision. The full text of the Non-Competition provision is set forth in Part I.B.2, above. In its

verified complaint, Biomin alleges Bell and Crockett violated this provision because they are

engaged in business that is in competition with Biomin’s business within the restricted areas of

their respective covenants. Doc. 1 ¶ 4.

        There are two problems with Biomin’s allegations at this stage. First, at a general level,

Biomin has not established that the two entities are in competition. As expected, the parties’

arguments as to this provision primarily center on whether Biomin and Lesaffre are “competitors”

and both sides come forward with evidence supporting their respective positions. Defendants

present evidence with their opposition suggesting that Lesaffre and Biomin are not competitors,

and, rather, that Lesaffre’s products are further “upstream” in the chain of commerce. Doc. 25 at

8-10. Biomin, meanwhile, comes forward in its reply with evidence suggesting they are in direct

competition (although this somewhat contradicts Biomin’s earlier characterization of Lesaffre as

merely an “emerging competitor,” see Doc. 9 at 3). Doc. 26 at 4-9. Based on the information

presented, the Court concludes that it does not have a robust enough understanding of the industry



7
    The parties also make some arguments regarding the enforceability of the three provisions, but even accepting
    Biomin’s position that the provisions are enforceable, the Court finds that Biomin has not shown evidence
    supporting a likelihood of breach, and, therefore, does not reach the enforceability issue.




                                                       9
to discern from the limited record and contradictory evidence whether the companies are

competitors at this point in the proceedings.

       That leaves the Court with only a few salient facts at this stage, which indicate that Biomin

did not, in fact, consider Lesaffre a competitor. First, there is the delay between when Bell left his

employment with Biomin and when Biomin began investigating whether Bell was in violation of

his Non-Competition agreement (and the other provisions). Bell notified Biomin’s president

(Walley) on June 12, 2019, that he would be leaving Biomin to accept a position as the North

American Director of Lesaffre’s Phileo division. Doc. 25-2 ¶ 3. Biomin thus knew in June 2019

what position Bell was taking and where he was going. But Biomin did not take any action until

January 2020, almost seven months after Bell first gave notice of his resignation. For example,

there is no evidence that Biomin objected to Bell accepting this role or sent a letter to Lesaffre

advising it of Bell’s Employment Agreement or suggesting that Bell was violating that agreement

by working at Lesaffre. The fact that Biomin had information regarding Bell’s new position and

company and yet took no action for seven months suggests that Biomin did not think Bell would

be competing with Biomin in his new role (or that Lesaffre was a competitor). Second, as Bell

stated in his declaration, Biomin even asked him to stay on longer than originally anticipated to

ease the transition. Id. at ¶ 5. Bell even met with his replacement, Jason King, and Walley at an

airport after Bell had started at Lesaffre to help integrate King into Biomin. Id. These facts further

suggest that Biomin did not view Bell as having abandoned it for some competitor. To be clear,

the Court is not deciding whether Biomin and Lesaffre are, or are not, competitors. Rather, the

Court simply finds that these facts tip the scales in Lesaffre’s favor at this stage of the analysis.




                                                  10
       The Court thus concludes that, based on the limited record currently before it, Biomin has

not met its burden at this stage of demonstrating a likelihood of success on a claim for breach of

the Non-Competition provision.

       2.      Non-Solicitation Provision

       The Non-Solicitation provision has two components, both of which Biomin contends have

been breached. The first part—the “Customer Non-Solicitation” provision—prohibits Bell and

Crockett from soliciting customers with whom they dealt on behalf of Biomin and where such

business is in competition with the business of Biomin. See Doc. 1-1 at 2; Doc. 1-2 at 2. The second

part—the “Employee Non-Solicitation” provision—prohibits them from “personally participating

or being materially involved in any manner” in hiring away a Biomin employee. Id.

       a.      Non-Solicitation of Customers

       Here, Biomin alleges that Bell and Crockett breached the Customer Non-Solicitation

provision because they—in concert with Lesaffre—have solicited Biomin customers, with whom

they dealt during their employment at Biomin, to a competing business. Doc. 1 ¶¶ 38-40. Biomin

identifies those customers as: (1) Westway Feed Products (“Westway”), North America’s largest

manufacturer of liquid supplements for livestock; (2) Mountaire Farms (“Mountaire”), the world’s

sixth largest chicken producer; and (3) Cooperative Feed Dealers (“CFD”), one of Biomin’s major

ruminant feed customers. Id.; Doc. 26 at 7-8.

       As discussed in Part III.A.1 in connection with the Non-Competition provision, Biomin’s

arguments on this point overarchingly suffer because it has not established that Biomin and

Lesaffre are even competitors. The Customer Non-Solicitation provision only prohibits Bell and

Crockett from soliciting customers with whom they dealt on behalf of Biomin “where such




                                                11
business is in competition with the business of the Company.” Doc. 1-1 at 2; Doc. 1-2 at 2

(emphasis added).

       The argument suffers from further infirmities as well when analyzed as to the identified

customers. The Court first addresses the allegations as to Westway and Mountaire. Biomin’s initial

allegations that Bell and Crockett had improperly solicited these two customers—made upon

information and belief—were vague and conclusory. Biomin elaborated in its opening motion

(without evidentiary support) that it “recently learned” that Bell “has been in contact” with

Westway, and that Crockett—“likely in concert with” Lesaffre and Bell—had “recently hosted an

event for Mountaire.” Doc. 9 at 6. In response, Defendants admit the conversations took place and

offer more information regarding the circumstances of those interactions. Doc. 25-2 ¶ 9; Doc. 25-

3 ¶ 6. Thus, although it is uncontroverted that Bell and Crockett have talked to those customers,

there is no evidence to suggest that those communications were nefarious or violated the Customer

Non-Solicitation provision. In seeking extraordinary relief, Biomin must rely on more than mere

inferences.

       In its reply, Biomin attempts to bolster its allegations—at least as to Mountaire—with a

declaration from Samuel Clark, a Poultry Key Account Manager for Biomin. Doc. 26-3. In his

declaration, Clark states he spoke with Travis Ralph, a Feed Ingredient Purchasing Manager for

Mountaire, at a trade conference and that Ralph told him that Crockett had taken Ralph to Top

Golf a previous evening. Id. at ¶¶ 3-4. Clark states it was his “impression” from his conversation

with Ralph that Crockett was “soliciting [Ralph] and [Mountaire] for potential business.” Id. at ¶ 5.

       But, as Defendants point out in their surreply, this testimony is based almost entirely on

hearsay-within-hearsay. Although relaxed evidentiary standards dictate that courts may consider

affidavits based on hearsay in evaluating requests for preliminary injunctive relief, courts need




                                                 12
not—and should not—overlook the reliability of this evidence when weighing it against other

evidence. 13 MOORE’S FED. PRAC. § 65.23[2]; see also Dig. Generation, Inc. v. Boring, 869

F. Supp. 2d 761, 777 (N.D. Tex. 2012) (“While evidentiary standards at the preliminary injunction

stage are less formal, and the court may rely on otherwise inadmissible evidence at [this] stage and

may issue a preliminary injunction without the presentation of evidence, it can do so only when

the facts are not disputed.”). Affidavits based on personal knowledge will be more persuasive and

are accorded more weight than affidavits based on hearsay. 13 MOORE’S FED. PRAC. § 65.23[2].

Here, both Bell and Crockett, based on their personal knowledge, detail the substance of their

interactions and confirm that they have not solicited Mountaire—or Westway or any of their

former Biomin accounts—to transfer business to Lesaffre or to compete with Biomin for business.

Doc. 25-2 ¶¶ 9-11; Doc. 25-3 ¶¶ 6-8. At this stage and based on the record before it, the Court

gives those statements more weight than Clark’s hearsay statements and related inferences

regarding Crockett’s alleged solicitation of Mountaire.

       The Court next addresses Biomin’s allegations regarding Bell’s alleged solicitation of

CFD, raised for the first time in the reply. With its reply, Biomin submits a declaration from

Katelynn Robbins—currently employed by Biomin as a Ruminant Key Account Manager—stating

that Eric Reid, CFD’s Director of Nutrition, told her that Bell had told him that Lesaffre’s

SafWall® “can bind zeralenon, a mycotoxin, cheaper than Biofix®.” Doc. 26-2 ¶¶ 1, 3-4. Biomin

reasons that, because Bell dealt with CFD during his former employment with Biomin, this alleged

communication violated the Customer Non-Solicitation provision. Doc. 26 at 8. But there are two

problems with these allegations. First, Bell’s alleged statements to Reid could be subject to

multiple interpretations; some nefarious, and some not. Again, in seeking extraordinary relief,

Biomin must come forward with more than vague statements amenable to multiple interpretations.




                                                13
Second, Robbins’s testimony also suffers the same shortcoming as Clark’s—it is based almost

entirely on hearsay-within-hearsay. And, again, although the Court may consider this testimony in

evaluating the TRO motion, the Court accords more weight to Bell and Crockett’s statements

(based on their personal knowledge) outlining their interactions and stating that they have not

solicited any of their former Biomin accounts to transfer business to Lesaffre or to compete with

Biomin for business. Doc. 25-2 ¶ 11; Doc. 25-3 ¶ 8.

        On balance, taking the evidence as a whole, the Court thus finds that Biomin has not met

its burden at this stage of demonstrating a likelihood of success on a claim for breach of the

Customer Non-Solicitation provision.

        b.       Non-Solicitation of Employees

        Biomin also contends Bell violated the Employee Non-Solicitation provision by

improperly soliciting Biomin employees to work for Lesaffre: namely, Crockett and Susan

Dunham (who is identified for the first time in the reply).8 The Court first addresses the allegations

as to Crockett. Biomin alleges that Bell “personally participated in or was materially involved in

the solicitation of” Crockett to Lesaffre. Doc. 1 ¶ 36. Biomin’s evidence for this allegation—which

originally consisted of just that conclusory assertion in its verified complaint—has since been

bolstered by phone records showing that Crockett and Bell were in communication in the months

leading up to her resignation. Doc. 26-6 at 70. Biomin suggests that the Court should infer, based

on the mere fact of communication and those records (which do not identify the content of any

communication), that Bell had a hand in soliciting Crockett to Lesaffre. Doc. 26 at 9-10.



8
    Although not directly addressed (and therefore not directly addressed by the Court), it seems this provision must
    also contain some limitation on soliciting an employee to a competing business and, in that case, it would be
    problematic on the instant record for the same reasons discussed in Part III.A.1, above. Otherwise, absent some
    form of limitation, this provision would seem to prevent hiring a Biomin employee to do construction work, clean
    a house, or perform some other entirely unrelated type of work.




                                                        14
       But the contents of an email sent by Bell to Walley in early January 2020—referenced in

the opposition and attached to the reply—shed light on Bell and Crockett’s communications and

cast doubt on Biomin’s proposed inference. Doc. 29-6 at 69. In that email, Bell told Walley that

Crockett had reached out to him about an open poultry position at Lesaffre but that he had

encouraged her to “stick with” Biomin. Id. Bell then explained that, after Crockett resigned from

Biomin, she again reached out about the Lesaffre position. Id. At that point the position was already

filled, but, because Bell thought Lesaffre could use Crockett in another role, Lesaffre interviewed

her and decided to extend an offer. Id. This account is consistent with Crockett’s declaration

(submitted with Defendants’ opposition) wherein she stated that she did not accept the Lesaffre

position until after she had already resigned from Biomin and, further, that she reached out to Bell

regarding the potential of joining him at Lesaffre—not the other way around. Doc. 25-3 ¶ 4.

       Although a more developed record could lead to a different conclusion, this record does

not demonstrate a likelihood that Bell engaged in improper “solicitation.” The term solicit “does

not encompass mere contact between an ex-employee and [his] former colleagues, and it does not

encompass responding to questions and requests regarding [his] new employer initiated by [his]

former colleagues.” See Hunter Grp., Inc. v. Smith, 9 F. App’x 215, 219 (4th Cir. 2001) (affirming

district court’s finding that ex-employee did not violate her non-solicitation clause where she did

not initiate contact with former colleagues, but rather only supplied information to them in

response to their questions). Putting aside speculation and inference, Biomin has not presented any

evidence that Bell initiated contact with Crockett or that his communications crossed into improper

solicitation. Rather, the evidence suggests that Bell encouraged Crockett to stay with Biomin and

only supplied information to her in response to her inquiries after she submitted her resignation.

The Court recognizes that a communication that does not begin as a solicitation can evolve into a




                                                 15
solicitation at some point, and that Biomin may perhaps introduce evidence at some point

indicating this is the case here. But, based on the current factual record, that is not the Court’s

conclusion at this point. Whatever may be the limits of a reasonable interpretation of “solicit,”

Biomin has not shown by a likelihood that those limits are reached on the current record.

       The Court next addresses the allegations as to Dunham. Dunham is employed by Biomin

as a Poultry Key Account Manager and, at the time of the events in this lawsuit, her sales territory

included the Southeast region of the United States. Doc. 26-4 ¶ 1. On September 3, 2019, about

two months after Bell officially left Biomin for Lesaffre, Dunham sent Bell a text message asking

him how things were going. Id. at 3. Bell responded: “I am good. How about you. I need a poultry

person if you know of anybody.” Id. Dunham then asked Bell what area he needed a poultry person

for and Bell responded “Southeast.” Id. Biomin contends these messages are evidence that Bell

breached his Employee Non-Solicitation covenant and, to this effect, presents a declaration from

Dunham stating that she interpreted Bell’s communication as “gauging [her] potential interest in

working with him at Lesaffre’s Phileo Division.” Doc. 26 at 9; Doc. 26-4 ¶ 4.

       The messages, however, are subject to multiple interpretations. It is possible to interpret

Bell’s message as an attempt to solicit Dunham for Lesaffre’s open poultry position. But it is

equally possible that Bell was simply making conversation and seeking a reference from Dunham

for someone who might be interested in the job given that Dunham works in that particular market.

Indeed, Biomin’s statement in its brief that “Defendant Bell texted Susan Dunham” and “told her

that he ‘need[ed] a poultry person’” omits the full context of that communication. Bell did not text

Dunham out of the blue about an open job; rather, he was responding to a communication that

Dunham initiated. And, again, the term “solicit” does not encompass mere contact between Bell




                                                16
and his former colleagues—including Dunham—nor does it encompass Bell’s simple response to

Dunham’s questions. See Hunter Grp., 9 F. App’x at 219.

        In sum, the Court cannot conclude, based on mere inferences and speculation, that Biomin

has shown a likelihood of success on its claim that Bell has violated his Employee Non-Solicitation

provision.

        3.      Confidentiality Provision

        Finally, the Court addresses the allegations regarding breach of the Confidentiality

provision. During their respective terms of employment, Bell and Crockett were granted access to,

and acquired, intimate knowledge of Biomin’s confidential, proprietary, and trade secret

information. Doc. 1 ¶ 34. The Confidentiality provision, at a high level, requires that Bell and

Crockett maintain the confidentiality of that information and those trade secrets, which include

customer lists, customer information, marketing strategies, pricing, and the like. See Doc. 1-1 at

1; Doc. 1-2 at 1. Biomin alleges that Bell and Crockett, in concert with Lesaffre, violated that

provision by using its confidential information and trade secrets to solicit customers to Lesaffre.

Doc. 1 ¶¶ 40-41.

        However, all Biomin offers to support its allegation of breach is that conclusory allegation,

made on information and belief. Biomin does not come forward with facts or evidence showing

that Bell and Crockett did, in fact, use its trade secrets or other confidential information in soliciting

Biomin customers. Biomin does not even identify any specific trade secret or other confidential

information that was allegedly used. In its motion, Biomin reasons that given “the fact that

Defendants Bell and Crockett are now calling on Biomin’s customers on behalf of Defendant

Lesaffre, they are very likely using Biomin’s confidential and proprietary information to

Defendant Lesaffre’s benefit, and to Biomin’s detriment, in the marketplace.” Doc. 9 at 16. But,




                                                   17
although it may be reasonable to infer that an employee who leaves a company to take a similar

position at a competitor company may use the information they learned in their previous job in

their new role, Biomin does not get the benefit of that inference here because, as discussed above,

based on the current record the Court cannot conclude that Biomin and Lesaffre are competitors

and also cannot discern the specifics of Bell and Crockett’s roles. Put differently, because the Court

cannot conclude that the entities are competitors, the Court cannot simply infer that Bell and

Crockett are “very likely” using Biomin’s confidential information and trade secrets in their

current roles at Lesaffre without any evidence suggesting that is the case.

       For all of these reasons, the Court concludes that Biomin has not met its burden to establish

a likelihood of success on the merits with respect to the purported breach of any of the three

provisions that form the basis for its claims in this case. The likelihood of success factor thus

weighs in favor of Defendants.

       B.      Irreparable Harm

       Even if Biomin had shown a likelihood of success on the merits, Biomin nonetheless fails

to establish the requisite irreparable harm—which is “[p]erhaps the most important prerequisite”

for the issuance of preliminary injunctive relief. Hill’s Pet Nutrition, 258 F. Supp. 2d at 1205.

Here, Biomin’s irreparable harm argument is premised on two factors: (1) loss of customers, and

(2) loss of employees. See Doc. 9 at 17-19. Biomin is correct that the “[l]oss of customers, loss of

goodwill, and threats to a business’ viability have been found to constitute irreparable harm,” and,

further, that evidence of solicitation of employees can also support a finding of irreparable harm.

See TMFS Holdings, LLC v. Capace, 2017 WL 495983, at *3 (D. Kan. 2017); Sirius Comput.

Sols., Inc. v. Sparks, 138 F. Supp. 3d 821, 841-42 (W.D. Tex. 2015).




                                                 18
       But Biomin has not come forward with evidence to support a showing of irreparable harm

in the absence of the requested relief. With respect to the loss of customers and customer goodwill,

Biomin argues that, because Bell and Crockett “dealt with Mountaire Farms and Westway Feed

Products while they were employed by Biomin,” they therefore “pose a substantial risk of diverting

all or a part of these customers’ sales” to Lesaffre and may also “divert[ ] the business of other

Biomin customers with whom they dealt during their employment with Biomin.” Doc. 9 at 17.

Notably, however, Biomin does not allege that it has lost business from Westway, Mountaire, or

CFD, and does not allege how its relationship with those companies has been interfered with (if at

all). Moreover, as discussed above, Biomin has not even established that it and Lesaffre are

competitors. As Defendants point out in their surreply, Biomin has not come forward with

evidence that “a single Biomin customer, or any customer, has switched to the allegedly

‘competing’ Lesaffre products.” Doc. 30 at 4.

       Biomin also argues that Bell’s “personal participation and/or material involvement” in

Lesaffre’s hiring of Crockett is evidence of irreparable harm. Doc. 9 at 18. Again, however, the

evidence adduced at this stage does not establish that Bell violated his contractual obligations in

connection with Crockett’s decision to leave Biomin and accept a job with Lesaffre. Nor does the

evidence show that Bell attempted to induce Dunham or any other employee to leave Biomin and

join Lesaffre.

       In its reply, Biomin argues that it is not required to show that it has already suffered the

irreparable harm in order to establish an entitlement to relief. Doc. 26 at 13. But although Biomin

is correct that “the injury need not have been inflicted when application is made or be certain to

occur,” there nonetheless “must be more than an unfounded fear on the part of the applicant.” 11A

FED. PRAC. & PROC. § 2948.1. “[A] preliminary injunction will not be issued simply to prevent the




                                                19
possibility of some remote future injury” and, therefore, “[a] presently existing actual threat must

be shown.” Id. Biomin’s conclusory allegations that it will lose customers or employees and

therefore suffer irreparable harm are not supported by any evidence and, therefore, are purely

speculative. And “[a] speculative injury or the mere possibility of harm will not suffice.” Hill’s

Pet Nutrition, 258 F. Supp. 2d at 1205.

       On the current record, the Court thus finds that Biomin has not met its burden of

establishing irreparable harm in the absence of the requested relief. The irreparable injury factor

weighs in Defendants’ favor.

       C.      Remaining Factors

       The Court next considers the two remaining factors of its TRO analysis: the balance of the

equities—i.e., whether the injury to the movant outweighs the harm to the non-moving party from

granting the requested relief—and whether the public interest would be harmed if the TRO is

granted.

       With respect to the balance of the equities, as a practical matter, the net effect of the

proposed relief would be to deprive both Bell and Crockett of their ability to perform the type of

work they have been doing for years. Biomin, on the other hand, does not come forward with any

argument regarding the specific harm that it will experience in the absence of a TRO, instead

simply declaring in a conclusory manner that “[a]ny harm that temporary and preliminary

injunctive relief may cause to Defendants is outweighed by the injury that denial of such relief

may cause to Biomin.” Doc. 9 at 19. But, as discussed in connection with the irreparable harm

analysis, Biomin has not come forward with evidence that it will lose customers if the TRO is not

granted. It has not even established that Lesaffre is its competitor. If the Court had determined that




                                                 20
Biomin had demonstrated irreparable injury, the balance of the equities might tip in Biomin’s

favor. But it did not. The Court thus concludes that the balance of equities favors Defendants.

        Finally, the Court considers the public interest factor and concludes that this factor is a

draw. Biomin is correct that there is generally a public interest in upholding enforceable contracts,

protecting valid trade secrets, and preventing unfair competition. See TMFS Holdings, 2017 WL

495983, at *4; Fireworks Spectacular, Inc. v. Premier Pyrotechnics, Inc., 86 F. Supp. 2d 1102,

1107 (D. Kan. 2000). But Biomin has not produced evidence establishing that the Employment

Agreements are being breached or that Bell and Crockett are using its trade secrets (as discussed

above, Biomin does not even identify the specific trade secrets it alleges are being used). And there

is also a public interest in preserving competition. See Mediacom Commc’ns Corp. v. Sinclair

Broad. Grp., Inc., 460 F. Supp. 2d 1012, 1029 (S.D. Iowa 2006) (agreeing that the “public interest

weighed in favor of denying the injunction because competition is preserved when parties bargain

freely in free markets without intervention from regulators or the courts”). For these reasons, the

Court finds that this factor is neutral.

IV.     CONCLUSION

        In sum, Biomin has not met its burden to clearly and unequivocally establish the necessity

of the extraordinary relief that it seeks. The Court thus denies Biomin’s TRO motion. To be clear,

Biomin identifies some concerning circumstances and it may well be that injunctive relief is

warranted on a more robust record. But, on the instant record, it is not.

        The Court also notes that Biomin has moved for leave to conduct limited expedited

discovery (Doc. 10) and that the parties included arguments related to that discovery motion in

their briefing on the TRO motion. But the docket reflects that the motion for expedited discovery

has been referred to the magistrate judge assigned to this case. Although recognizing that, in cases




                                                 21
involving a request for preliminary injunctive relief, expedited discovery is often appropriate, the

parties must reach out to the magistrate judge (rather than the undersigned) regarding resolution

of that motion.

       THE COURT THEREFORE ORDERS that Plaintiff Biomin America, Inc.’s Motion for

Temporary Restraining Order (Doc. 8) is DENIED.

       IT IS SO ORDERED.

       Dated: March 30, 2020                         /s/ Holly L. Teeter
                                                     HOLLY L. TEETER
                                                     UNITED STATES DISTRICT JUDGE




                                                22
